[Cite as Bittner v. Bittner, 2015-Ohio-4707.]


                                         COURT OF APPEALS
                                     DELAWARE COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


DOLORES I. BITTNER                              :     JUDGES:
                                                :     Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellee                      :     Hon. Patricia A. Delaney, J.
                                                :     Hon. Craig R. Baldwin, J.
-vs-                                            :
                                                :
EDWARD J. BITTNER                               :     Case No. 15 CAF 03 0024
                                                :
        Defendant-Appellant                     :     OPINION



CHARACTER OF PROCEEDING:                              Appeal from the Court of Common
                                                      Pleas, Domestic Relations Division,
                                                      Case No. 12-DRB-01-010


JUDGMENT:                                             Affirmed




DATE OF JUDGMENT:                                     November 10, 2015




APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

JAY D. WAGNER                                         ROBERT M. OWENS
P.O. Box 576                                          46 North Sandusky Street, Suite 202
118 Harding Way West                                  Delaware, OH 43015
Galion, OH 44833
                                                      For Defendant Ariel Corporation

                                                      CHRISTOPHER J. PYCRAFT
                                                      225 North Market Street
                                                      P.O. Box 599
                                                      Wooster, OH 44691
Delaware County, Case No. 15 CAF 03 0024                                                  2

Farmer, P.J.

        {¶1}   Appellant, Edward Bittner, and appellee, Dolores Bittner, were married on

July 30, 1983. The parties were divorced via an agreed judgment entry decree of

divorce filed on November 6, 2012. The agreed entry divided the parties' retirement and

investment accounts which included appellant's profit sharing plan held by his former

employer, Ariel Corporation. The division of this account was done via a Qualified

Domestic Relations Order (hereinafter "QDRO"). Also, appellant was required to pay

appellee spousal support in the amount of $8,000.00 per month for twelve years and

college tuition and related expenses for their daughter in the amount of $7,500.00 per

term.

        {¶2}   On August 2, 2013, Ariel Corporation was joined as a party defendant,

and was restrained from the "withdrawing, liquidating, taking, distribution from,

encumbering, depleting, dissipating, transferring, conveying, or otherwise disposing of

or changing the interest" of appellant's profit sharing plan.

        {¶3}   On October 8, 2013, appellee filed a motion for contempt, claiming

appellant failed to pay spousal support and the college obligation pursuant to the

agreed judgment entry.       Appellee sought funds from appellant's interests in his

investments accounts, including the profit sharing account, to satisfy his obligations.

        {¶4}   A hearing before a magistrate was held on April 14, 2014. By decision

filed April 18, 2014, the magistrate found appellant was in arrears on his spousal

support obligation in the amount of $60,861.47 and he had not paid on his college

obligation. The magistrate ordered Ariel Corporation to allocate $60,861.47 from the

profit sharing account to satisfy the arrearage, and to distribute the spousal support
Delaware County, Case No. 15 CAF 03 0024                                                  3


amount, $8,000.00 plus 2% administrative fee, from the profit sharing account each

month.   The magistrate also ordered appellant to pay appellee $22,000.00 for the

unpaid college expenses and $4,602.00 for attorney fees. The decision was silent on a

contempt finding.

       {¶5}   All parties filed objections. A hearing was held on January 23, 2015. By

judgment entry filed February 5, 2015, the trial court adopted the magistrate's finding of

a $60,861.47 arrearage, and ordered that a supplemental QDRO shall issue to

reallocate that amount plus a 2% administrative fee to appellee from the profit sharing

account. The trial court found appellant in contempt for failing to pay on his spousal

support obligation, and ordered him to serve thirty days in jail subject to purge. The trial

court also ordered appellant to pay appellee $4,602.00 for attorney fees. The judgment

entry was silent on the issue of the college obligation.

       {¶6}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                             I

       {¶7}   "THE COURT ERRED AS A MATTER OF LAW BY MODIFYING A

DIVISION OF MARITAL ASSETS AFTER THE COURT JOURNALIZED A DIVORCE

DECREE."

                                             II

       {¶8}   "THE COURT ERRED AS A MATTER OF LAW BY ATTACHING

EXEMPT FUNDS IN A PENSION ACCOUNT WHERE THE PLAN-PARTICIPANT

SPOUSE WAS NOT RECEIVING DISTRIBUTIONS FROM THE ACCOUNT."
Delaware County, Case No. 15 CAF 03 0024                                              4


                                           III

      {¶9}   "THE COURT ABUSED ITS DISCRETION IN AWARDING ATTORNEY'S

FEES ON THE APPELLEE'S MOTION FOR CONTEMPT."

                                            I

      {¶10} Appellant claims the trial court erred in modifying the division of marital

assets post-decree, specifically, in ordering a supplemental QDRO to satisfy the

spousal support arrearage. Appellant claims the trial court did not have jurisdiction to

issue such an order. We disagree.

      {¶11} In its judgment entry filed February 5, 2015, the trial court adopted the

magistrate's finding of a spousal support arrearage in the amount of $60,861.47 and

ordered the following:



             2. The Court further adopts the magistrate's finding that an order

      issue to Ariel Corporation Employee Retirement Plan allocating the

      amount of $60,861.47 plus $1,217.22 (which is the 2% administrative fee)

      for a total amount of $62,078.69. Counsel for the plaintiff will prepare and

      submit to the Court for signature and filing an ERISA compliant

      supplemental Qualified Domestic Relations Order in the amount of

      $62,078.69 within (30) days from the filing of the Judgment Entry. The

      restraining order prohibiting Ariel Corporation from distributing from this

      plan is dissolved as to this plan and this order only, so as to allow Ariel

      Corporation to comply with this order. In all other respects, the restraining

      order remains in full force and effect. Since ERISA requires the social
Delaware County, Case No. 15 CAF 03 0024                                                  5


      security numbers of the participant and the alternate payee to be a part of

      a Qualified Domestic Relations Order and the filing of same constitutes a

      public record in the State of Ohio, for the privacy of the parties, the Court

      orders this Supplemental Qualified Domestic Relations Order sealed by

      the clerk of this court, to be unsealed only upon the motion of a party and

      for good cause and by order of this Court.



      {¶12} In his appellate brief at 3, appellant argues "[b]y ordering a second QDRO

in this case, the trial court improperly commingled the issue of spousal support with the

issue of marital property" as the "two issues are clearly separated by the statutes that

govern them," citing R.C. 3105.171 and 3105.18.

      {¶13} At first impression, it would appear the trial court was without jurisdiction to

modify the QDRO post-decree pursuant to R.C. 3105.171(I): "A division or

disbursement of property or a distributive award made under this section is not subject

to future modification by the court except upon the express written consent or

agreement to the modification by both spouses." However, the agreed judgment entry

decree of divorce filed on November 6, 2012 included the following language under

Section 11, Retirement Plans and Accounts:



             C. The Ariel Corporation Profit Sharing Plan in Edward's name shall

      be divided as set forth in this subsection 11.C. Dolores shall be awarded

      and shall take, have, and own, free and clear of any claims by Edward,

      one-half (½) of the balance of the Ariel Corporation Profit Sharing Plan, in
Delaware County, Case No. 15 CAF 03 0024                                               6


      Edward's name, as described herein below. The said balance of the Ariel

      Corporation Profit Sharing Plan shall include any and all contributions

      thereto for 2012 that currently are earned (whenever such contributions

      are paid into the Plan). The division of the Ariel Corporation Profit Sharing

      Plan shall be made by a proper qualified domestic relations order

      (QDRO).***Dolores' share of the Ariel Corporation Profit Sharing Plan

      shall include gains and losses on a pro rata basis from the date that the

      said 2012 contributions are made thereto until the QDRO is approved and

      implemented or until transfer of Dolores' share therein is completed.

      Edward shall retain and own, free and clear of any claims by Dolores, all

      of the remaining rights, title, interest, and benefit to the Ariel Corporation

      Profit Sharing Plan, subject, however to the provisions of the following

      sentences in this 11.C. After division of the said Ariel Corporation Profit

      Sharing Plan as provided in this section 11.C., and so long as Edward has

      an obligation to pay spousal support to Dolores, Edward and Ariel

      Corporation shall be and are restrained from and shall not permit the

      withdrawing, liquidating, taking, distributions from, encumbering, depleting,

      dissipating, transferring, conveying, or otherwise disposing of or changing

      Edward's (remaining) interest in the said Ariel Corporation Profit Sharing

      Plan; and, such restraining orders shall remain in full force and effect

      unless and until released or modified by this Court.        This Court shall

      reserve and retain jurisdiction over Edward's interest in the said Ariel

      Corporation Profit Sharing Plan to allocate (or re-allocate) all or part of
Delaware County, Case No. 15 CAF 03 0024                                                    7


       such interest to Dolores for payment of spousal support herein and, or, to

       satisfy any unpaid spousal-support obligation of Edward to Dolores. This

       Court further retains jurisdiction to modify or terminate these restraining

       orders, for reasons the Court determines, are just and equitable upon

       motion filed by Edward.



       {¶14} This unusual retention of jurisdiction was done by mutual agreement as

indicated in the agreed judgment entry decree of divorce. We therefore conclude it was

anticipated by the parties that the trial court could exercise jurisdiction on the issue.

       {¶15} Upon review, we find the trial court did not err in ordering a supplemental

QDRO to satisfy the spousal support arrearage.

       {¶16} Assignment of Error I is denied.

                                              II

       {¶17} Appellant claims the trial court erred in ordering an attachment of the profit

sharing account when the account was not in payout status. We disagree.

       {¶18} Appellant argues R.C. 2329.66 prohibits the "execution, garnishment,

attachment or sale" of an exempt retirement savings account. Again, this argument

ignores the clear and unequivocal agreement of the parties in their agreed judgment

entry decree of divorce filed on November 6, 2012 as cited above

       {¶19} Upon review, we find the trial court did not err in ordering an attachment of

the profit sharing account.

       {¶20} Assignment of Error II is denied.
Delaware County, Case No. 15 CAF 03 0024                                               8


                                           III

      {¶21} Appellant claims the trial court erred in awarding attorney fees.         We

disagree.

      {¶22} As explained by this court in Dotts v. Schaefer, 5th Dist. Tuscarawas No.

2014 AP 06 0022, 2015-Ohio-782, ¶ 17:



             The resolution of a request for attorney fees is vested in the sound

      discretion of the trial court and will not be overturned upon review absent a

      showing of an abuse of discretion. Bagnola v. Bagnola, 5th Dist. Stark

      No. 2004CA00151, 2004-Ohio-7286, ¶ 36.           While the trial court has

      discretion in determining the amount of attorney fees, the court must base

      its decision on evidence showing the reasonableness of the time spent on

      the matter and the hourly rate. Id. Where the amount of an attorney's

      time and work is evident to the trier of fact, an award of attorney fees,

      even in the absence of specific evidence to support the amount, is not an

      abuse of discretion.      Hawk v. Hawk, 5th Dist. Tuscarawas No.

      2002AP040024, 2002-Ohio-4384, ¶ 28.



      {¶23} The trial court found a spousal support arrearage of $60,861.47, found

appellant in contempt for failing to pay on his spousal support obligation, and ordered

him to pay $4,602.00 for attorney fees. We find the award of attorney fees to be

mandated under R.C. 3105.18(G).
Delaware County, Case No. 15 CAF 03 0024                                                   9


       {¶24} Although a hearing on the reasonableness of the fees was never held,

appellee submitted the deposition of Stephen F. Tilson, Esq. and a statement of the

itemized fees (Plaintiff's Exhibit B). Attorney Tilson opined the fees were reasonable:

"Based upon my understanding of the case and looking at the itemization and having

been involved in contempt proceedings before, to me it looks surprisingly low." Tilson

depo. at 10. Attorney Tilson was subject to cross-examination. In its judgment entry

filed February 5, 2015, the trial court indicated it had reviewed the Tilson deposition.

       {¶25} Upon review, we find the trial court did not err in awarding the requested

attorney fees to appellee.

       {¶26} Assignment of Error III is denied.

       {¶27} The judgment of the Court of Common Pleas of Delaware County, Ohio,

Domestic Relations Division, is hereby affirmed.

By Farmer, P.J.

Delaney, J. and

Baldwin, J. concur.




SGF/sg 923